Case 18-31429-KLP      Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37        Desc Main
                                  Document      Page 1 of 17


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 In re:                                           Chapter 11

 Toys “R” Us Property Company I,                  Case No. 18-31429-KLP
  LLC, et al.,                                    Jointly Administered
                   Debtors.

                               MEMORANDUM OPINION

          Before the Court is the objection of Upper Glen Street Associates, L.L.C., to

 the proposed assignment of a lease between it and Toys “R” Us NY Limited

 Partnership, predecessor-in-interest to Toys “R” Us Property Company I, LLC, to

 Aldi, Inc. For the reasons set forth herein, the Court will overrule the objection.

                                   FINDINGS OF FACT

          The Toys Lease. On July 18, 1996, Albany Public Markets entered into a

 lease agreement (the “Toys Lease”) with Toys “R” Us NY Limited Partnership,

 predecessor-in-interest to Toys “R” Us Property Company I, LLC, et al. (the

 “Debtors”)1 for premises (the “Premises”) located in a shopping area in Queensbury,

 New York (the “Toys Parcel”).2 A Toys “R” Us retail store was operated on the

 Premises. Article V of the Toys Lease, which is attached as an exhibit to the facts


 
 1 An order was entered on April 24, 2018, directing the procedural consolidation and joint

 administration only of the chapter 11 cases of: Toys “R” Us Property Company I, LLC, Case
 No. 18-31429-KLP; MAP Real Estate, LLC, Case No. 18-31430-KLP; TRU 2005 RE I, LLC,
 Case No. 18-31431-KLP TRU 2005 RE II Trust, Case No. 18-31432-KLP; Wayne Real
 Estate Company, LLC, Case No. 18-31433-KLP, and Wayne Real Estate Holding Company,
 LLC, Case No. 18-31428-KLP. Dkt. 94.
 2 The Premises are designated as Store 6367 by the Debtors. From a map of the Toys Parcel

 attached as Exhibit 2 to the Declaration of Mike Matlat, Dkt. 871, it appears that there is
 at most one other building located on the Toys Parcel; that building appears to be currently
 in use as a bank.
Case 18-31429-KLP     Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37        Desc Main
                                 Document      Page 2 of 17


 stipulated by the parties,3 is entitled “Use,” and provides that the Premises may be

 used for “any lawful use or purpose, except a bank or such similar use restricted by

 the existing lease . . . .” The Court has been pointed to no other relevant restriction

 in the Toys Lease. The Toys Lease requires the tenant (“Toys”)4 to pay a common

 area expense contribution “equal to the Common Area Expense for all Common

 Areas on the Tenant’s Parcel.” Toys Lease, § 3.04(a). The Toys Lease also provides

 that “Tenant shall have the right at any time and from time to time during the

 Lease Term to assign this Lease or sublet the Demised Premises, or any part or

 parts thereof.” No restriction on the right to assign is contained in the Toys Lease.

        Among the other terms of the Toys Lease is the requirement that Toys be

 responsible for its own utilities services. Toys was granted a “non-exclusive

 easement and right of use . . . of the common areas,” defined as:

        those portions of the Center which are intended for, or are available for
        common use by any and all of the owners, tenants or users of land and/or
        buildings within the Center and the business invitees of such owners, tenants
        or used, including, without limitation, the parking areas, lanes, drive and
        driveways, entrances, all means of ingress and/or egress, curb cuts, roadways,
        passageways, sidewalks, landscaped areas, lighting facilities and equipment
        located in the Center, as well as the easement to the Utility Parcel.5

 The common areas are to be maintained by the landlord.

        Section 29.08 of the Toys Lease provides in part that:

        Neither Landlord nor Tenant shall be in default under any provision of
        this Lease by virtue of either (x) any action taken by either Landlord or
        Tenant pursuant to any other lease or other agreement between
        Landlord and Tenant, or (y) any default or alleged default of either
 
 3 Dkt. 884.
 4 The Court uses the generic “Toys” to encompass the various non-landlord parties to the

 Toys Lease.
 5 Section 27.01, Toys Lease.



                                             2
Case 18-31429-KLP    Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37      Desc Main
                                Document      Page 3 of 17


       Landlord or Tenant under any other lease or other agreement between
       Landlord and Tenant, and . . . no rights or obligations of either
       Landlord or Tenant under this Lease shall be expanded, diminished or
       in any way modified by any rights or obligations of either Landlord or
       Tenant under any other lease or other agreement between Landlord
       and Tenant. Any references in this Section to the parties or to
       Landlord or Tenant shall be deemed to include any parent, subsidiary,
       affiliate, controlled or controlling entity thereof.

 The Toys Lease was amended on July 15, 2015, with all of the original terms not

 specifically modified remaining in effect.6

       The Price Rite Lease. On August 1, 2002, PRRC, Inc. (“Price Rite”) entered

 into a lease agreement (the “Price Rite Lease”) with John J. Nigro, predecessor-in-

 interest to Upper Glen Street Associates, L.L.C., (“Glen Street”) for premises located

 on Route 9 in Queensbury, New York, immediately adjacent to and contiguous with

 the Toys Parcel (the “Price Rite Parcel”). Price Rite operates a Price Rite discount

 grocery store in a shopping center known as Price Rite Plaza, located on the Price

 Rite Parcel. In the Price Rite Lease, Price Rite was granted an exclusive use

 provision (the “Exclusivity Provision”):

       Except as specifically provided . . . below, Landlord covenants and
       agrees that during the Initial Term and any Renewal Term, it shall not
       permit any occupant or occupants of the Shopping Center to sell, and
       Tenant shall have the exclusive right in the Shopping Center to sell,
       for off-premises consumption (whether fresh, frozen, canned, bottled,
       packaged, or otherwise): fish, meat, produce, poultry, baked goods,
       groceries . . . , dairy and egg products, delicatessen foods and
       appetizers. Landlord agrees to enforce this exclusive right against
       other tenants in the Shopping Center using all reasonable legal means.

       Landlord covenants and agrees that neither it nor any of its principal
       owners or stockholders or directors or officers of their successor or
 
 6 The 2015 amendment was executed by Upper Glen Street Associates, L.L.C., as the

 successor-in-interest to Albany Public Markets, Inc.

                                              3
Case 18-31429-KLP                           Doc 1281               Filed 03/05/19 Entered 03/05/19 16:24:37   Desc Main
                                                                 Document      Page 4 of 17


               assignees shall lease, rent or permit to be occupied, as a hyper-market,
               supermarket, mini-supermarket, convenience food store, club store
               commonly known as warehouse clubs, membership clubs, and/or
               wholesale clubs (such as, by means of example, but not limitation, BJ’s,
               Price Club, Sam’s, Super K Mart, Super Wal-Mart, COSTCO,
               Wholesale Depot and Carrefour), for the sale of any of the above-
               described exclusive granted to Tenant under this Lease, or any
               combination of the foregoing, any premises in the Shopping Center or
               in any other premises owned, leases, controlled or occupied by
               Landlord, or their affiliates within a radius of one (1) mile from the
               Shopping Center.

               The Toys Parcel and the Price Rite Parcel (the “Parcels”) share a common

 right of ingress and egress to Route 9. The Parcels also have a shared parking area

 on property owned by Niagara Mohawk Power Corp. (“Niagara Mohawk”), for which

 the owners of the Toys Parcel and the Price Rite Parcel share expenses. That area

 was designated in the Toys Lease as the Utility Parcel. The Toys Lease states that

 the Utility Parcel, the Toys Parcel and the Price Rite Parcel were subject to an

 operating agreement entered into in 1972. The Toys Lease requires Toys to pay

 50% of any payments due to Niagara Mohawk for the “use and benefit of” the Utility

 Parcel. The Toys Premises also have a separate parking area apart from the Utility

 Parcel.7

               In 2012, Glen Street purchased the Toys Parcel, subject to the Toys Lease. As

 a result, both the Toys Parcel and the Price Rite Parcel, which the parties have

 stipulated are “immediately adjacent” to each other, are owned by Glen Street.

 There is no evidence that the Debtors were involved in Glen Street’s purchase of the

 Toys Parcel or the Toys Lease. No party has claimed that the Exclusivity Provision

 
 7 Stipulation, Ex. C. Dkt. 884.



                                                                           4
Case 18-31429-KLP     Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37     Desc Main
                                 Document      Page 5 of 17


 above has been formally incorporated into the Toys Lease, and the two-page 2015

 amendment to the Toys Lease makes no reference to the Price Rite Lease or its

 terms.8

       The assumption and assignment. The Debtors filed their chapter 11 cases on

 March 20, 2018. On August 24, 2018, they filed the “Propco I Debtors’ Motion for

 Entry of an Order (I) Establishing Bidding Procedures for the Propco I Leases, (II)

 Approving the Sale of the Propco I Leases, and (III) Granting Related Relief”9

 which, among other things, requested the approval of the sale and assumption and

 assignment of certain unexpired leases and of proposed auction and bidding

 procedures for soliciting and selecting the best offers for various of the Debtors’

 leases. On September 13, 2018, the Court entered the “Order (I) Establishing

 Bidding Procedures for the Propco I Leases and (II) Granting Related Relief,”10

 approving the Debtors’ modified auction and bidding procedures relating to their

 revised list of leases attached thereto (the “Auction Leases”). The Toys Lease was

 one of the Auction Leases.

       On September 27, 2018, the Debtors conducted an auction with respect to the

 Auction Leases, including the Toys Lease (the “Auction”).11 After the Auction, the

 Debtors designated Aldi, Inc. (“Aldi”) as the successful bidder for the Toys Lease

 and Ocean State Job Lot Stores of NY, Inc. as the back-up bidder.12 Aldi bid

 
 8 The two-page 2015 amendment deals primarily with rent, brokers, and the term of the

 Toys Lease.
 9 Dkt. 455.
 10 Dkt. 519.
 11 Dkt. 623.
 12 Id.



                                           5
Case 18-31429-KLP                     Doc 1281            Filed 03/05/19 Entered 03/05/19 16:24:37   Desc Main
                                                        Document      Page 6 of 17


 $3,300,000 for the Toys Lease, and the back-up bid was $2,250,000.13 On October 5,

 2018, Glen Street filed the “Objection of Upper Glen Street Associates, LLC to the

 Proposed Assignment of Lease, to Aldi, Inc.” (the “Objection”).14

                                                                 JURISDICTION

             Pursuant to 28 U.S.C. §§ 157(a) and 1334(b) and the general order of

 reference for the U.S. District Court for the Eastern District of Virginia dated

 August 15, 1984, this Court has subject matter jurisdiction over the Debtors’

 bankruptcy cases and this contested matter relating to the Debtors’ proposed

 assumption and assignment of the Toys Lease. This is a core proceeding pursuant

 to 11 U.S.C. § 157(b)(2)(A),(N) and (O). Venue is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409.

                                                                 DISCUSSION

             In the Objection, Glen Street raised several theories to support its contention

 that the assignment of the Toys Lease to Aldi should not be approved. At a hearing

 on the Objection held on December 11, 2018, the parties announced that the only

 issue remaining unresolved between the parties and for which they seek a ruling

 from the Court is whether the Exclusivity Provision in the Price Rite Lease

 prevents the assumption and assignment of the Toys Lease to Aldi.15 At the

 hearing, Upper Glen put forward its concerns as to tenant mix, which the Court will

 address below.


 
 13 Dkt. 884, ¶ 18.
 14 Dkt. 615, redocketed at Dkt. 657.
 15 Tr. 86:4-7.



                                                                     6
Case 18-31429-KLP      Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37         Desc Main
                                  Document      Page 7 of 17


        Assumptions and assignments of leases are governed by § 365 of the

 Bankruptcy Code, 11 U.S.C. § 365.16 Section 365(a) provides that a trustee, which

 includes a debtor-in-possession in a chapter 11 case,17 may “assume or reject any

 executory contract or unexpired lease of the debtor.” Id. However, if there has been

 a default in an executory contract or unexpired lease, a trustee or debtor in

 possession may not assume that contract unless it first:

               (A) cures, or provides adequate assurance that the trustee will
        promptly cure, such default other than a default that is a breach of a
        provision relating to the satisfaction of any provision (other than a
        penalty rate or penalty provision) relating to a default arising from any
        failure to perform nonmonetary obligations under an unexpired lease
        of real property, if it is impossible for the trustee to cure such default
        by performing nonmonetary acts at and after the time of assumption,
        except that if such default arises from a failure to operate in
        accordance with a nonresidential real property lease, then such default
        shall be cured by performance at and after the time of assumption in
        accordance with such lease, and pecuniary losses resulting from such
        default shall be compensated in accordance with the provisions of this
        paragraph;
               (B) compensates, or provides adequate assurance that the
        trustee will promptly compensate, a party other than the debtor to
        such contract or lease, for any actual pecuniary loss to such party
        resulting from such default; and
               (C) provides adequate assurance of future performance under
        such contract or lease.

 11 U.S.C. § 365(b)(1).

        Section 365(f) provides that an executory contract or unexpired lease may be

 assigned if it is first properly assumed pursuant to § 365(b) and if the trustee or

 debtor-in-possession provides adequate assurance of future performance by the

 
 16 All subsequent references to § 365 or any subsection thereof are to 11 U.S.C. § 365.
 17 11 U.S.C. § 1107(a).



                                              7
Case 18-31429-KLP      Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37          Desc Main
                                  Document      Page 8 of 17


 proposed assignee.18 Section 365(f)(3) gives a trustee or debtor in possession

 valuable additional rights when assigning executory contracts or unexpired leases,

 allowing their assignment “notwithstanding a provision in an executory contract or

 unexpired lease of the debtor, or in applicable law, that prohibits, restricts, or

 conditions the assignment of such contract or lease.”19

        The rights of the trustee or debtor-in-possession to assume and assign are

 limited if the lease at issue covers property that is located in a shopping center. In

 that instance, “adequate assurance of future performance” for purposes of both

 § 365(b)(1) and § 365(f) is defined in § 365(b)(3):

        (3) For the purposes of paragraph (1) of this subsection and paragraph
        (2)(B) of subsection (f), adequate assurance of future performance of a
        lease of real property in a shopping center includes adequate
        assurance--
                     (A) of the source of rent and other consideration due
               under such lease, and in the case of an assignment, that the
               financial condition and operating performance of the proposed
               assignee and its guarantors, if any, shall be similar to the
               financial condition and operating performance of the debtor and
 
 18Section 365(f) provides that:

  (1) Except as provided in subsections (b) and (c) of this section, notwithstanding a provision
 in an executory contract or unexpired lease of the debtor, or in applicable law, that
 prohibits, restricts, or conditions the assignment of such contract or lease, the trustee may
 assign such contract or lease under paragraph (2) of this subsection.
 (2) The trustee may assign an executory contract or unexpired lease of the debtor only if--
 (A) the trustee assumes such contract or lease in accordance with the provisions of this
 section; and
 (B) adequate assurance of future performance by the assignee of such contract or lease is
 provided, whether or not there has been a default in such contract or lease.
 (3) Notwithstanding a provision in an executory contract or unexpired lease of the debtor,
 or in applicable law that terminates or modifies, or permits a party other than the debtor to
 terminate or modify, such contract or lease or a right or obligation under such contract or
 lease on account of an assignment of such contract or lease, such contract, lease, right, or
 obligation may not be terminated or modified under such provision because of the
 assumption or assignment of such contract or lease by the trustee.
 11 U.S.C. § 365(f).
 19 Id.



                                              8
Case 18-31429-KLP    Doc 1281     Filed 03/05/19 Entered 03/05/19 16:24:37     Desc Main
                                Document      Page 9 of 17


              its guarantors, if any, as of the time the debtor became the
              lessee under the lease;
                     (B) that any percentage rent due under such lease will not
              decline substantially;
                     (C) that assumption or assignment of such lease is subject
              to all the provisions thereof, including (but not limited to)
              provisions such as a radius, location, use, or exclusivity
              provision, and will not breach any such provision contained in
              any other lease, financing agreement, or master agreement
              relating to such shopping center; and
                     (D) that assumption or assignment of such lease will not
              disrupt any tenant mix or balance in such shopping center.

       Glen Street argues that § 365(b)(3)(C) and § 365(b)(3)(D) prevent the

 assignment of the Toys Lease to Aldi because (1) the Exclusivity Provision prohibits

 the assignment of the Toys Lease to Aldi and (2) the assignment of the Toys Lease

 to Aldi will disrupt the tenant mix in what Glen Street claims is a shopping center.

 If Glen Street is correct in its assertion that the combined Toys Parcel and the Price

 Rite Parcel constitute a shopping center, then the Court must determine whether

 the requirements of § 365(b)(3) have been satisfied.

       The Bankruptcy Code does not define “shopping center.” The court in In re

 Ames Department Stores, Inc., 348 B.R. 91, 95 (Bankr. S.D.N.Y. 2006), noted that a

 multi-factor test is regularly used to determine whether premises constitute a

 “shopping center” under § 365(b)(3). Factors considered include:

              1. A combination of leases;
              2. All leases held by a single landlord;
              3. All tenants engaged in the commercial retail distribution of
              goods;
              4. The presence of a common parking area;
              5. The purposeful development of the premises as a shopping
              center;
              6. The existence of a master lease;
              7. The existence of fixed hours during which all stores are open;


                                          9
Case 18-31429-KLP     Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37             Desc Main
                              Document    Page 10 of 17


              8. The existence of joint advertising;
              9. Contractual interdependence of the tenants as evidenced by
              restrictive use provisions in their leases;
              10. The existence of percentage rent provisions in the leases;
              11. The right of the tenants to terminate their leases if the
              anchor tenant terminates its lease;
              12. Joint participation by the tenants in trash removal and other
              maintenance;
              13. The existence of a tenant mix; and
              14. The contiguity of the stores.

 Id., citing In re Joshua Slocum Ltd., 922 F.2d 1081, 1087-88 (3d Cir. 1990).

 The burden is on Glen Street to prove that the lease the Propco I Debtors

 seek to assume and assign is located in a shopping center. In re Ames Dep’t.

 Stores, Inc., 121 B.R. 160, 163 (Bankr. S.D.N.Y. 1990). See also In re

 Goldblatt Bros., Inc., 766 F.2d 1136, 1141 (7th Cir. 1985) (“We agree with the

 courts below that the evidence presented by [the landlord] was insufficient to

 demonstrate that Goldblatt was a tenant in a shopping center.”)

       Of the fourteen factors listed in Joshua Slocum, the Court finds that

 several of them are facially satisfied by the facts of this case. In particular,

 there is a combination of leases, the leases are held by a common landlord,

 the tenants are engaged in the commercial retail distribution of goods, there

 is a common parking area and access road, and the stores are contiguous.

 However, with respect to those elements, there are some particular facts that

 should be noted.

       While the Toys Lease and the Price Rite Lease are now both held by

 Glen Street, the leases were not held by the same entity until 2012, when the

 Toys Lease and Toys Parcel were acquired by Glen Street. The Toys Lease


                                           10
Case 18-31429-KLP     Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37             Desc Main
                              Document    Page 11 of 17


 was entered into between Toys and Albany Public Markets in 1996. The Price

 Rite Lease, in contrast, was entered into between Price Rite and John Nigro

 (“Nigro”), the predecessor-in-interest to Glen Street,20 in 2002.

        As to the existence of a common parking area, the Toys Parcel and the

 Price Rite Parcel have had a common parking area since the inception of the

 Price Rite Lease in 2002, ten years before Glen Street acquired the Toys

 Parcel and Toys Lease. The obligations of Toys and Price Rite with respect

 thereto did not change when Glen Street acquired the Toys Parcel and Toys

 Lease. While the existence of a common parking area might be indicative of

 an intent to create a shopping center, here such intent cannot be inferred, as

 the common parking area and access road predated the common ownership.

 Further, there is separate parking located in front of the subject store that is

 not a part of the Utility Parcel.21

        Based upon the evidence presented, the Court cannot find that there

 has been a purposeful development of the Parcels as a shopping center.

 Rather, the owner of one shopping center purchased real estate that adjoined

 a shared parking area but did nothing to develop the adjoining parcels as a

 cohesive single unit. Elements that might indicate a purposeful development

 are a master lease, fixed hours during which all stores are required to
 
 20 In the Nigro Affidavit, Nigro states that he is “the President of Nigro Companies, the

 Managing Agent of Upper Glen Street Associates, L.L.C.. . ., successor-in-interest to Albany
 Public Markets Inc. . . ., Landlord under a lease dated July 1996 . . . with TRU 2005 RE I,
 LLC . . . successor-in-interest to Toys “R” Us – NY Limited Partnership.”
 21 Under the terms of the Toys Lease, Toys was to pay a “common area expense

 contribution” composed of its pro rata share of the Utility Parcel costs and “the Common
 Area Expense for all Common Areas on the Tenant’s Parcel.” Toys Lease, § 3.04(a).

                                            11
Case 18-31429-KLP     Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37          Desc Main
                              Document    Page 12 of 17


 operate, joint advertising, or the presence of an anchor tenant whose

 departure would give the other tenants the right to terminate their leases.

 See Ames, 121 B.R. at 164-65; Goldblatt, at 766 F.2d 1141. Those elements,

 four factors in the Joshua Slocum test that have not been proven by Glen

 Street, have not been satisfied with respect to the combined Parcels.

       Glen Street points to the case of In re Sun TV & Appliances, Inc., 234

 B.R. 356 (Bankr. D. Del. 1999), in which the court found that the premises at

 issue were in fact part of a shopping center despite the fact that all of the

 tracts in the shopping center were not acquired at once. However, that case

 is factually distinguishable from the present case. In Sun, the landlord put

 on evidence that its gradual acquisition of the premises was part of a

 “purposeful development” that was planned as “an ongoing process with

 several phases.” Id. at 362-63. The court concluded that “the Landlord’s

 plans to eventually develop the Sun parcel, albeit prospective in nature, were

 a factor in the earliest phases of development dating back 20 years. . . .” Id. at

 363. Here, Glen Street has given the Court no evidence of such a plan.

       In short, after analyzing the evidence presented by Glen Street, the

 Court cannot conclude that the acquisition of the Toys Lease and the Toys

 Parcel by Glen Street created a shopping center of which the Toys Parcel was

 a part. Despite the existence of the common parking area and access road,

 which the Parcels had been sharing for years prior to Glen Street’s

 acquisition of the Toys Parcel, there is nothing to show that the Toys Parcel



                                           12
Case 18-31429-KLP     Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37            Desc Main
                              Document    Page 13 of 17


 and the Price Rite Parcel constitute a shopping center. Other than the

 parties’ stipulated evidence, the only evidence proffered by Glen Street was

 an affidavit from Nigro (the “Nigro Affidavit”), in which he raises the concern

 that an assignment to Aldi (1) might cause Glen Street to be in violation of

 the Exclusivity Provision and (2) will cause there to be “two discount grocers

 within yards of one another.”22 This does not sustain the imposition of the

 “shopping center” label, which should be strictly construed,23 as it limits the

 rights of a debtor to dispose of property of the estate.

        Having determined that the Toys Parcel is not part of a shopping

 center, the Court now turns to the argument of Glen Street that the

 assignment of the Toys Lease to Aldi must not be allowed because it would

 adversely affect the tenant mix. This argument fails. Tenant mix is an

 appropriate factor to consider only when the subject parcel is located in a

 shopping center. This is not a shopping center, and therefore concerns as to

 tenant mix are not germane.

        Regardless, even if the Court were to find that the Toys Parcel is

 located in a shopping center, Glen Street’s stated concerns as to tenant mix

 do not prevent the assignment of the Toys Lease to Aldi. The Court has

 recently held in In re Toys “R” Us Property Company I, Inc., No. 18-31429,

 2019 WL 548643 (Bankr. E.D. Va. Feb. 11, 2019) (“Market Plaza”), that “[i]n

 order to invoke the protection of § 365(b)(3)(D), a lessor must establish that

 
 22 Dkt. 657.
 23 3 Collier on Bankruptcy ¶ 365.06[5] (Richard Levin & Henry J. Sommer eds., 16 th ed.).



                                            13
Case 18-31429-KLP                              Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37   Desc Main
                                                       Document    Page 14 of 17


 there was an intended tenant mix and that the mix was part of the

 bargained-for-exchange of the debtor's and other tenants' leases.” Id. at *6

 (quoting Lasalle Nat'l Trust, N.A. v. Trak Auto Corp., 288 B.R. 114, 125 (E.D.

 Va. 2003), rev'd on other grounds, Trak Auto Corp. v. W. Town Ctr. LLC (In re

 Trak Auto Corp.), 367 F.3d 237 (4th Cir. 2004)). The Court has been given

 scant evidence, contractual or otherwise, to show that Glen Street has sought

 to maintain or develop a certain tenant mix with respect to the Toys and

 Price Rite Parcels. Nigro states in his affidavit that adding Aldi as a tenant

 in the Toys Parcel would create two discount grocers within yards of one

 another and create an “unfavorable imbalance in the tenant mix of the

 combined Price Rite Plaza and Toys R Us. Parcel.”24 However, Glen Street

 has not put forth any evidence other than the Nigro Affidavit and the two

 leases themselves to substantiate that claim. As pointed out above in the

 shopping center analysis, there is no operating agreement, no master lease,

 and no joint advertising that would evidence any master plan for

 development of the stores or to maintain any particular tenant mix. In

 addition, there is nothing in the Toys Lease that would evidence such an

 intention. For the Court to hold that a landlord’s stated concern as to tenant

 mix, without more, is sufficient to prevent a debtor’s assignment of a lease

 would be to give absolute veto power to any landlord whose lease a debtor

 seeks to assume and assign.


 
 24 Dkt. 657.



                                                                 14
Case 18-31429-KLP    Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37          Desc Main
                             Document    Page 15 of 17


       In its objection, Glen Street seeks, in essence, to prevent the

 assignment by importing the Exclusivity Provision from the 2002 Price Rite

 Lease into the 1996 Toys Lease and the 2015 amendment thereto. It argues

 that if the assignment of the Toys Lease to Aldi is allowed, Glen Street may

 be in breach of the Exclusivity Provision and thereby liable to Price Rite.

 However, there is no evidence that the Exclusivity Provision has been

 incorporated into the Toys Lease in any way or that the assignment to Aldi

 would actually be a breach of that provision. The Court has recently rejected

 this approach in Market Plaza, stating that “[t]he burden is on [the landlord]

 to establish the existence of an intended tenant mix, and that requires more

 than simply demonstrating that it has provided each of its tenants with

 exclusivity protections.” 2019 WL 548643, at *6.

       Glen Street also argues that the Court must weigh the benefit to the

 Debtors against the harm to the landlord. Glen Street cites the Court’s prior

 decision in In re Toys “R” Us, Inc., No. 17-34665-KLP, 2018 WL 2676680

 (Bankr. E.D. Va. May 31, 2018) (the “Paramus opinion”) in support of this

 position. However, in that case, the Court was faced with a situation in

 which the debtors sought utilize the provisions of § 365(f) to assign a debtor’s

 lease free and clear of a use restriction contained therein. In determining

 that the debtors could make the assignment free and clear of the use

 restriction, the Court balanced the equities. In this case, the parties have

 stipulated that the only issue before the Court is whether the Exclusivity



                                          15
Case 18-31429-KLP    Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37          Desc Main
                             Document    Page 16 of 17


 Provision of the Price Rite Lease prohibits the assignment of the Toys Lease

 to Aldi. The parties have not asked the Court to address the effect of any

 provisions contained in the Toys Lease, thus making the balancing approach

 in the Paramus Opinion inapplicable.

       The Court, having found that the Toys Parcel is not part of the

 shopping center, and having further found that even if the Court were to

 consider the issue of tenant mix, Glen Street has not carried its burden

 relative thereto, the Objection will be overruled and the assumption and

 assignment of the Toys Lease to Aldi will be approved.

       A separate order will be issued.

 Signed: March 5, 2019                          /s/ Keith L. Phillips
                                          United States Bankruptcy Judge
                                          Entered on Docket: March 5, 2019
 Copies:

 Michael A. Condyles
 Peter J. Barrett
 Jeremy S. Williams
 Kutak Rock LLP
 901 East Byrd Street, Suite 1000
 Richmond, VA 23219

 Edward O. Sassower, P.C.
 Joshua A. Sussberg, P.C.
 Emily E. Geier
 Kirkland & Ellis LLP
 601 Lexington Avenue
 New York, NY 10022




                                          16
Case 18-31429-KLP   Doc 1281 Filed 03/05/19 Entered 03/05/19 16:24:37   Desc Main
                            Document    Page 17 of 17


 James H.M. Sprayregen, P.C.
 Anup Sathy, P.C.
 Chad J. Husnick, P.C.
 Scott Lerner
 Asif Attarwala
 Kirkland & Ellis LLP
 300 North LaSalle
 Chicago, IL 60654

 Augustus C. Epps, Jr.
 Michael D. Mueller
 Jennifer M. McLemore
 Christian & Barton, LLP
 909 East Main Street, Suite 1200
 Richmond, VA 23219-3095

 Joann Sternheimer
 Deily & Glastetter, LLP
 8 Southwoods Blvd., Suite 207
 Albany, NY 12211

 Peter M. Pearl
 Spilman Thomas & Battle, PLLC
 P O Box 90
 Roanoke, VA 24002-0090

 James E. Rossow, Jr.
 Rubin & Levin, P.C.
 135 N. Pennsylvania Street, Suite 1400
 Indianapolis, IN 46204




                                         17
